UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2250


PAMMALLA SHANNON UPLINGER,

                Plaintiff - Appellant,

          v.

US    INVESTIGATIONS    SERVICES,   Professional    Services
Corporation, Inc.; U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,
Federal Protective Service,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00417-LO-TCB)


Submitted:   February 27, 2014             Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pammalla Shannon Uplinger, Appellant Pro Se. Tyler Perry Brown,
Tara Leigh Elgie, HUNTON & WILLIAMS, LLP, Richmond, Virginia;
Robert K. Coulter, Assistant United States Attorney, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pammalla Shannon Uplinger appeals the district court’s

orders affirming the bankruptcy court’s orders granting judgment

in favor of Defendants in her adversary proceeding and denying

her motions for reconsideration.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.           Uplinger v. United States

Investigations Servs., No. 1:13-cv-00417-LO-TCB (E.D. Va. filed

Aug.   13,   2013;   entered   Aug.    14,   2013).         We    deny   Uplinger’s

motions to supplement the record and for judicial notice.                         We

dispense     with    oral   argument    because       the    facts       and   legal

contentions    are   adequately   presented      in    the       materials     before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                       2